                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-02186-RM-MEH

FRONTIER ASTRONAUTICS, LLC,

        Plaintiff,

v.

FRONTIER AEROSPACE CORP.,

        Defendant.


            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE


Michael E. Hegarty, United States Magistrate Judge.

        Before the Court is Defendant’s Motion to Dismiss Amended Complaint for Lack of

Personal Jurisdiction and/or Improper Venue, or in the Alternative, Motion to Transfer [filed

December 17, 2020; ECF 30]. The matter is fully briefed, and the motion has been referred to this

Court for disposition. For the following reasons, this Court respectfully recommends that the

Honorable Raymond P. Moore grant in part and deny in part Defendant’s motion.1




        1
         Be advised that all parties shall have fourteen days after service to serve and file any written
objections in order to obtain reconsideration by the District Judge to whom this case is assigned.
Fed. R. Civ. P. 72. The party filing objections must specifically identify those findings or
recommendations to which the objections are being made. The District Court need not consider
frivolous, conclusive or general objections. A party’s failure to file such written objections to
proposed findings and recommendations contained in this report may bar the party from a de novo
determination by the District Judge of the proposed findings and recommendations. United States
v. Raddatz, 447 U.S. 667, 676–83 (1980); 28 U.S.C. § 636(b)(1). Additionally, the failure to file
written objections to the proposed findings and recommendations within fourteen days after being
served with a copy may bar the aggrieved party from appealing the factual findings and legal
conclusions of the Magistrate Judge that are accepted or adopted by the District Court. Duffield v.
Jackson, 545 F.3d 1234, 1237 (10th Cir. 2008) (quoting Moore v. United States, 950 F.2d 656, 659
(10th Cir. 1991)).
                                          BACKGROUND

I.     Procedural History

       Plaintiff initiated this action on July 31, 2019, then filed the operative Amended Complaint

on December 3, 2019 asserting the following claims against Defendant: (1) trademark infringement

under the Lanham Act, 15 U.S.C. § 1114 and 15 U.S.C. § 1125, (2) false advertising under the

Lanham Act, 15 U.S.C. § 1125(a)(1)(b), (3) unfair competition under the Lanham Act, 15 U.S.C.

§ 1125(a) and (4) common law trademark infringement under the laws of Colorado. Plaintiff alleges

it has rights to the trademark FRONTIER ASTRONAUTICS, which Plaintiff “has used continuously

and extensively since at least 2005,” and that, in 2015, Defendant adopted the mark FRONTIER

AEROSPACE for use in connection with the same or confusingly similar services as Plaintiff, which

has caused and is likely to cause confusion among consumers in the relevant markets.

       In response to the Amended Complaint, Defendant filed the present motion seeking an order

dismissing Plaintiff’s claims for lack of personal jurisdiction and/or improper venue or, alternatively,

transferring venue to the Central District of California. Defendant argues that it has virtually no

contacts with the State of Colorado, and that Plaintiff has failed to demonstrate specific personal

jurisdiction over it. Further, even if minimum contacts are established, Defendant asserts the

exercise of jurisdiction over it would be unreasonable pursuant to governing law. Finally, Defendant

contends that the alternative remedy would be to transfer venue of the case to California.

       Plaintiff counters that the Court has specific personal jurisdiction over Defendant, as

evidenced by the fact that Defendant has harmed Plaintiff in its home state of Colorado; Defendant

responded to Plaintiff’s cease-and-desist letter by directing the response to Plaintiff’s counsel in

Colorado; Defendant has partnered with a Colorado company to provide services to NASA and has

used that company’s Colorado facility, rather than its California facility; and Defendant has


                                                   2
transacted business in Colorado from which this litigation arose. Plaintiff also argues that this

Court’s jurisdiction over Defendant does not offend traditional notions of justice and fair play.

Finally, Plaintiff contends that Defendant has failed to show a change of venue is proper.

       Defendant replies that Plaintiff improperly relies on attenuated contacts and irrelevant

information to support its position that the Court has personal jurisdiction over Defendant.

II.    Statement of Facts

       The following are factual allegations made by Plaintiff in its Amended Complaint and

offered by the parties for jurisdictional analysis.

1.     Timothy Bendel founded Plaintiff Frontier Astronautics fifteen years ago (it was originally

called Frontier Engineering). Frontier Astronautics is in the business of providing products and

services to the aerospace industry, including rocket engines, aerospace propellant systems,

combustion chambers, pressurization systems, navigational apparatus, attitude control systems,

robotic visual navigation systems, custom tooling and testing.

2.     Frontier Astronautics was originally incorporated as a Colorado limited liability company

having a principal place of business at 2735 N. Highway 67, Sedalia, Colorado, 80135.

3.     Kurt S. Lewis of Webb Lewis & Meyers, 2300 15th Street, Suite 320, Denver, Colorado,

80202, prepared Frontier Astronautics’ articles of incorporation and chartering documents, and

further assisted with filing a federal trademark registration for Frontier Astronautics’ name and logo

in May 2005. Frontier Astronautics’ federal trademark registration published for opposition on

April 4, 2006, was not opposed, and was eventually registered as U.S. Reg. No. 3,826,481.

4.     Another attorney at Webb Lewis & Meyers, Ian Walsworth, assisted with the protection of

Frontier Astronautics’ trademarks, including filing a Statement of Registration of Trademark with

the Colorado Secretary of State in April, 2005, covering Frontier Astronautics’ name and logo in


                                                      3
connection with rocket engines, rocket vehicle sub-systems, and other aerospace technology.

5.     Frontier Astronautics has used its registered name and logo continuously since at least early

2005. Frontier Astronautics has not undergone any name changes or rebranding throughout its

fifteen-year history.

6.     Frontier Astronautics has also been granted U.S. Reg. No. 5,798,429 for the Frontier

Astronautics name with design, and has a pending registration for the name (words alone), Frontier

Astronautics.

7.     Frontier Astronautics currently has four principal members: Mr. Bendel, Shariar Ghalam,

David Hampton, and Kristof Richmond. Ghalam and Hampton both reside and work in Colorado,

and Frontier Astronautics’ machine shop is located at 6301 Monarch Road, Longmont, Colorado,

80503, where Ghalam also resides. Ghalam performs machining and fabrication work for Frontier

Astronautics using milling machines, lathes and other specialized tooling located at the Longmont

facility. The Longmont facility also receives raw materials, such as special alloys and supplies.

8.     One year after Frontier Astronautics was founded, Mr. Bendel purchased a test facility

located at 609 Windmill Road, Chugwater, Wyoming, 82210 and moved to reside at the Chugwater

facility in 2006. The Longmont facility and the equipment listed above remained in Colorado

following Mr. Bendel’s move to the Chugwater facility. No other employees moved to the

Chugwater facility. According to Mr. Bendel, the Longmont and Chugwater facilities remain

Frontier Astronautics’ only “principal places of business.”

9.     Frontier Astronautics’ status in Colorado changed to “delinquent” effective May 1, 2006.

The Plaintiff became incorporated as a limited liability company in Wyoming effective September

12, 2006, and its status has remained current in Wyoming.

10.    The Longmont facility is not noted as a place of business (“principal” or otherwise) in


                                                 4
Frontier Astronautics’ Limited Liability Annual Reports from 2007-2019.

11.     In the past four years, Defendant began marketing, advertising and holding itself out to

consumers in the aerospace industry under the name “Frontier Aerospace.”

12.     In June 2017, Defendant provided products and materials to a third party located in Colorado

under a contract with NASA. NASA had ordered materials from Defendant, but processed the order

through a third party intermediary in Colorado for its own reasons and purposes.

13.     According to an internet article, the founder of Advanced Mobile Propulsion Test

(“AMPT”), a Colorado-based company located in Durango Colorado, stated that AMPT “partnered”

with Defendant in or about 2017.           Article, ECF 42-6.      The article was published in

https://companyweek.com on May 1, 2017, and quotes AMPT’s founder, Daudi Barnes, as

describing the “partnership” with Defendant as “ we make a perfect match working with each other

. . . to be a new thruster provider for U.S. space systems.” Id.

14.     Defendant’s principal, Jim McKinnon, attests that he has known Daudi Barnes since

approximately 2004, and understood that in 2012, AMPT had some thruster testing equipment and

services in its Mojove, California facility, but the equipment was moved to AMPT’s Durango,

Colorado facility. Declaration of Jim McKinnon, January 23, 2020 (“McKinnon decl.”), ¶¶ 6, 8,

ECF 46-8.

15.     Mr. McKinnon attests there was never any “partnership” between Defendant and AMPT but,

rather, the companies had a contractor-subcontractor relationship for work performed in 2017, in

which “AMPT was to provide thruster testing services for Frontier Aerospace’s prototype thrusters.”

Id. ¶ 11.

16.     As part of the relationship, the companies discussed using the Mojave, California facility,

but it was “not realistic . . . because AMPT would have had to move a significant amount of its test


                                                 5
equipment back to Mojave, California to support the testing needed.” Id. ¶ 13.

17.    Based on McKinnon’s relationship with Barnes and his understanding of AMPT’s capability

to perform the needed testing, McKinnon believed he “did not have any realistic and practical

options in terms of using other [sic] testing companies other than AMPT.” Id. ¶ 15.

18.    The working relationship between Defendant and AMPT ended in late 2017. Id. ¶ 16.

                                      LEGAL STANDARDS

I.     Fed. R. Civ. P. 12(b)(2)

       “Where, as in the present case, there has been no evidentiary hearing, and the motion to

dismiss for lack of jurisdiction is decided on the basis of affidavits and other written material, the

plaintiff need only make a prima facie showing that jurisdiction exists.” Wenz v. Memery Crystal,

55 F.3d 1503, 1505 (10th Cir. 1995); see also Old Republic Ins. Co. v. Continental Motors, Inc., 877

F.3d 895, 900 (10th Cir. 2017). “The plaintiff may make this prima facie showing by demonstrating,

via affidavit or other written materials, facts that if true would support jurisdiction over the

defendant.” OMI Holdings, Inc. v. Royal Ins. Co., 149 F.3d 1086, 1091 (10th Cir. 1998).

       The allegations in the complaint must be taken as true to the extent they are
       uncontroverted by the defendant’s affidavits. If the parties present conflicting
       affidavits, all factual disputes must be resolved in the plaintiff’s favor, and the
       plaintiff’s prima facie showing is sufficient notwithstanding the contrary presentation
       by the moving party. However, only the well pled facts of plaintiff’s complaint, as
       distinguished from mere conclusory allegations, must be accepted as true.

Wenz, 55 F.3d at 1505 (citations and internal quotation marks omitted). “[T]o defeat a plaintiff’s

prima facie showing of jurisdiction, a defendant must present a compelling case demonstrating that

the presence of some other considerations would render jurisdiction unreasonable.” OMI Holdings,

Inc., 149 F.3d at 1091 (citation and internal quotations omitted).

       “Jurisdiction to resolve cases on the merits requires . . . authority over the parties (personal



                                                  6
jurisdiction), so that the court’s decision will bind them.” Gadlin v. Sybron Int’l Corp., 222 F.3d

797, 799 (10th Cir. 2000) (quoting Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 577 (1999)).

In a federal question case, the federal court must determine “(1) ‘whether the applicable statute

potentially confers jurisdiction’ by authorizing service of process on the defendant and (2) whether

the exercise of jurisdiction comports with due process.’” Peay v. Bellsouth Med. Assistance Plan,

205 F.3d 1206, 1209 (10th Cir. 2000) (citation omitted). As there is no federal statute authorizing

nationwide personal jurisdiction in this case, Fed. R. Civ. P. 4(k)(1)(A) refers to the Colorado long-

arm statute. Old Republic Ins. Co., 877 F.3d at 903. In Colorado, only one inquiry is necessary, as

the Colorado long-arm statute, Colo. Rev. Stat. § 13-1-124(1), “confer[s] the maximum jurisdiction

permitted by the due process clauses of the United States and Colorado constitutions,” and its

requirements are necessarily addressed under a due process analysis. Archangel Diamond Corp. v.

Lukoil, 123 P.3d 1187, 1193 (Colo. 2005) (en banc).

II.    Fed. R. Civ. P. 12(b)(3)

       Pursuant to 28 U.S.C. § 1391(b), a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located;

       (2) a judicial district in which a substantial part of the events or omissions giving rise
       to the claim occurred, or a substantial part of property that is the subject of the action
       is situated; or

       (3) if there is no district in which an action may otherwise be brought as provided in
       this section, any judicial district in which any defendant is subject to the court’s
       personal jurisdiction with respect to such action.

       “Once venue is challenged, it is the plaintiff's burden to show that venue is proper in the

forum district.” Scott v. Buckner Co., 388 F. Supp. 3d. 1320, (D. Colo. 2019) (citation omitted).

However, the plaintiff need only make a prima facie showing that venue is proper. Id. In reviewing



                                                   7
a Rule 12(b)(3) motion to dismiss for improper venue, the Court “may examine facts outside the

complaint,” and “it must draw all reasonable inferences and resolve all factual conflicts in favor of

the plaintiff.” Hancock v. Am. Tel. & Tel. Co., 701 F.3d 1248, 1260-61 (10th Cir. 2012) (quoting

5B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1352, at 324 (2004)).

Specifically, the Court must accept the well-pleaded allegations of the complaint as true to the extent

that they are uncontested by the defendant’s affidavits. Id.

                                            ANALYSIS

       Defendant argues that this Court lacks personal jurisdiction over it due to the paucity of

contacts Defendant has with the State of Colorado, and because Plaintiff’s claims do not arise out

of or relate to Defendant’s few contacts. Alternatively, Defendant contends this District is an

improper venue for Plaintiff’s action and should be transferred to the Central District of California.

The Court will determine first whether it has personal jurisdiction over the Defendant.

I.     Personal Jurisdiction

       When evaluating personal jurisdiction under the due process clause, the Tenth Circuit

conducts a two-step analysis. At the first step, the court examines “whether the non-resident

defendant has ‘minimum contacts’ with the forum state such ‘that he should reasonably anticipate

being haled into court there.’” TH Agric. & Nutrition, LLC v. Ace European Grp., Ltd., 488 F.3d

1282, 1287 (10th Cir. 2007) (citations omitted). If the defendant has sufficient contacts, the court

then asks whether “exercise of jurisdiction over the defendant offends ‘traditional notions of fair

play and substantial justice,’” that is, whether the exercise of jurisdiction is “reasonable” under the

circumstances of a given case. Id. (citations omitted). “This analysis is fact specific.” ClearOne

Commc’ns., Inc. v. Bowers, 643 F.3d 735, 763 (10th Cir. 2011) (quoting Emp’rs Mut. Cas. Co. v.

Bartile Roofs, Inc., 618 F.3d 1153, 1159 (10th Cir. 2010)).


                                                  8
       “A defendant’s contact with the forum state may give rise to either general or specific

jurisdiction.” C5 Med. Werks, LLC v. CeramTec GMBH, 937 F.3d 1319, 1323 (10th Cir. 2019)

(citing Old Republic Ins. Co., 877 F.3d at 903). First, if a defendant has “continuous and systematic

general business contacts” with the forum state, it may be subjected to the general jurisdiction of the

forum state’s courts. Helicopteros Nacionales de Colombia v. Hall, 466 U.S. 408, 416 (1984).

Second, even in the absence of “continuous and systematic” contacts, a state’s courts may exercise

specific jurisdiction over a defendant that “purposefully directed” its activities at the state’s

residents, if the cause of action arises out of those activities. Burger King Corp. v. Rudzewicz, 471

U.S. 462, 472-73 (1985). Specific jurisdiction “has two requirements: ‘(i) that the defendant must

have purposefully directed its activities at residents of the forum state, and (ii) that the plaintiff’s

injuries must arise out of the defendant’s forum-related activities.” C5 Med. Werks, LLC, 937 F.3d

at 1323 (internal brackets and quotation marks omitted).

       In addition to examining the defendant’s minimum contacts with Colorado, the Court must

analyze whether the exercise of personal jurisdiction offends “traditional notions of fair play and

substantial justice” in this case. ClearOne Commc’ns., Inc., 643 F.3d at 764. This inquiry requires

a determination of whether personal jurisdiction over a defendant with minimum contacts is

reasonable in light of the circumstances surrounding the case. Id. In assessing reasonableness, a

court considers: (1) the burden on the defendant, (2) the forum state’s interest in resolving the

dispute, (3) the plaintiff’s interest in receiving convenient and effective relief, (4) the interstate

judicial system’s interest in obtaining the most efficient resolution of controversies, and (5) the

shared interest of the several states in furthering fundamental substantive social policies. Id.

       A.       Minimum Contacts

       Here, Plaintiff asserts this Court’s specific (as opposed to general) personal jurisdiction over


                                                   9
Defendant. Am. Compl. ¶ 5.

       “Under the specific-jurisdiction requirement, a plaintiff satisfies the minimum-contacts

standard by showing that (1) the defendant has purposefully availed itself of the privilege of

conducting activities or consummating a transaction in the forum state, and (2) the litigation results

from the alleged injuries that arise out of or relate to those activities.” Employers Mut. Cas. Co. v.

Bartile Roofs, Inc., 618 F.3d 1153, 1160 (10th Cir. 2010). “Specific jurisdiction is confined to

adjudication of issues deriving from, or connected with, the very controversy that establishes

jurisdiction.” Goodyear Dunlop Tires Ops., S.A. v. Brown, 564 U.S. 915, 919 (2011).

       In Walden v. Fiore, 571 U.S. 277 (2014), the Supreme Court re-articulated the criteria for

establishing specific jurisdiction: “The inquiry whether a forum State may assert specific jurisdiction

over a nonresident defendant ‘focuses on the relationship among the defendant, the forum, and the

litigation.’” Id. at 283-84 (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775 (1984)).

The “defendant’s suit-related conduct must create a substantial connection with the forum state,”

and “the relationship must arise out of contacts that the defendant himself creates with the forum

State”... with the “minimum contacts analysis look[ing] to the defendant’s contacts with the forum

State itself, not the defendant’s contacts with persons who reside there.” Id. at 284 (citing Burger

King, 471 U.S. at 475 and Int’l Shoe Co. v. State of Wash., 326 U.S. 310, 319 (1945)) (emphasis in

original). The “plaintiff cannot be the only link between the defendant and the forum. Rather, it is

the defendant’s conduct that must form the necessary connections with the forum State” to support

the basis for specific jurisdiction. Id. at 285-86 (citing Burger King, 471 U.S. at 478); see also

Dental Dynamics, LLC v. Jolly Dental Grp., LLC, 946 F.3d 1223, 1231 (10th Cir. 2020) (“[A]

defendant’s interaction with a plaintiff—even when allegedly tortious—is insufficient to establish

personal jurisdiction.”).


                                                  10
               1.      Purposeful Availment

       For the purposeful availment (or purposeful direction) requirement, the parties both rely on

Calder v. Jones, 465 U.S. 783 (1984). In Calder, the Supreme Court concluded that the defendant’s

“intentional, and allegedly tortious, actions were expressly aimed at California.” Id. at 789. The

Tenth Circuit, in Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063 (10th Cir. 2008),

interpreted Calder to provide a means of demonstrating purposeful direction through “(a) an

intentional action ... that was (b) expressly aimed at the forum state ... with (c) knowledge that the

brunt of the injury would be felt in the forum state.” Id.. at 1072. The court also noted, “... we do

not imagine that Calder necessarily describes the only way to satisfy the purposeful direction test

....” Id. at 1071 (emphasis added).

       Plaintiff alleges that “Defendant has directed business towards third parties located in or

doing business in the State of Colorado under the infringing ‘Frontier Aerospace’ mark resulting in

a likelihood of confusion and actual confusion between Plaintiff and Defendant. Defendant has

engaged in and continues to engage in these tortious activities with full knowledge that Plaintiff will

be harmed by Defendant’s infringement and unfair competition in the State of Colorado.” Am.

Compl. ¶ 5. Defendant argues primarily that, even if it engaged in the alleged tortious conduct (here,

trademark infringement, false advertising, and unfair competition) directed at Colorado, it could not

have had knowledge that Plaintiff would be injured in Colorado, since Plaintiff is a Wyoming

limited liability company with its principal place of business in Chugwater, Wyoming. The Court

agrees that Plaintiff fails to demonstrate purposeful availment through the Calder test or otherwise.

       Plaintiff alleges that it has two “principal places of business,” one in Wyoming and one in

Colorado. Even assuming the Plaintiff has a “Longmont facility,” at which Mr. Ghalam performs


                                                  11
machining and fabrication work, Plaintiff points to nothing demonstrating that Defendant did know,

or would have known of the Longmont facility or, even, that Plaintiff had a presence in Colorado.

The evidence provided includes information available to the public and shows that Plaintiff is

registered as a limited liability company in Wyoming, with a “principal office address” in

Chugwater, Wyoming. See Wyoming Secretary of State “Detail,” ECF 33-6, Annual Reports, ECF

46-2, Plaintiff’s Website “Contact Us,” ECF 46-3. Because the Plaintiff does not establish that

Defendant knew (or could have known) that Plaintiff’s injury from Defendant’s conduct would be

felt in Colorado, the Plaintiff fails to show purposeful availment.

       Even if Plaintiff could show Defendant knew about the Longmont facility, Plaintiff fails to

demonstrate purposeful availment by Defendant’s alleged conduct in “providing products and

materials under their [sic] ‘Frontier Aerospace’ mark to a third party located in Colorado under a

contract with NASA.” Am. Compl. ¶ 15. Plaintiff does not rebut Mr. McKinnon’s testimony that

NASA had “ordered materials from [Defendant], but processed the order through a third party

intermediary in Colorado for its own reasons and purposes” and that Defendant “did not introduce

this third party intermediary into the transaction, but rather, was merely complying with its

customer’s (NASA’s) request in this regard.” McKinnnon decl. ¶ 15, ECF 31. Thus, Plaintiff fails

to show that Defendant expressly aimed this transaction at Colorado.

       Further, Plaintiff contends that Defendant “purposefully sent it’s [sic] July 16, 2019

correspondence to Frontier Astronautics (directed to Frontier’s counsel in Colorado) claiming

Defendant was the senior user of the Frontier mark and seeking a complete rebrand from Frontier

Astronautics” and that such correspondence “establishes, at a minimum, specific jurisdiction over

the issue of priority of the Frontier Mark, which is the primary defense to the alleged infringement.”




                                                 12
Resp. 7. However, the Tenth Circuit determined in C5 Medical Werks, LLC2 that “a single cease-

and-desist letter is insufficient to confer jurisdiction” in a trademark infringement action. 937 F.3d

at 1324 (citing Inamed Corp. v. Kuzmak, 249 F.3d 1356, 1361 (Fed. Cir. 2001) (“We have ...

repeatedly held that the sending of an infringement letter, without more, is insufficient to satisfy the

requirements of due process when exercising jurisdiction over an out-of-state patentee.”). The Court

perceives no justification for treating a single response to a cease-and-desist letter differently. The

Court concludes that Plaintiff fails to demonstrate Defendant purposefully availed itself of the

privilege of conducting activities in Colorado and recommends that Judge Moore grant Defendant’s

motion to dismiss for this Court’s lack of personal jurisdiction.

                2.      Litigation Arises Out of, or Relates to Activities

        With respect to Plaintiff’s remaining allegations, assuming Plaintiff has established

purposeful availment, the Court finds Plaintiff fails to meet the other half of its burden—that “the

litigation results from the alleged injuries that arise out of or relate to those activities.” See Bartile

Roofs, Inc., 618 F.3d at 1160. Specifically, Plaintiff alleges that Defendant “formed a partnership

with AMPT, a Colorado-based company located in Durango, Colorado, which according to AMPT

created ‘a new thruster provider for U.S. space systems.’” Am. Compl. ¶ 15. Plaintiff must

demonstrate that its claims arose out of or are related to Defendant’s activities with AMPT.

        Plaintiff’s first claim for relief alleges Defendant “willfully and knowingly used, and

continues to use, the FRONTIER Mark in interstate commerce for purposes of selling aerospace

products and services bearing the FRONTIER Mark, throughout the United States, without

Plaintiff’s consent.” Id. ¶ 22 (emphasis added). Plaintiff’s second claim for relief alleges Defendant


        The Tenth Circuit reversed the district court’s order on which Plaintiff relies for establishing
        2

purposeful availment in this case. See Resp. 5-6 (citing as an “analogous” case, C5 Med. Werks v.
CeramTec, No. 14-cv-00643-RBJ, 2014 U.S. Dist. LEXIS 124989 (D. Colo. Sept. 8, 2014)).

                                                   13
“has used, and continues to use, the FRONTIER Mark to falsely advertise that the products and

services they sell, including false advertising that the products they sell are associated or affiliated

with Plaintiff and/or are made and sold under the FRONTIER Mark.” Id. ¶ 32 (emphasis added).

Plaintiff’s third claim for relief alleges Defendant “has willfully and knowingly used, and continues

to use, the FRONTIER mark in interstate commerce for purpose[s] of selling Defendant’s products

and services without Plaintiff’s consent.” Id. ¶ 41 (emphasis added). Plaintiff’s fourth claim for

relief alleges “Defendant’s acts, as described above, have caused and are likely to cause confusion

or mistake or to deceive customers as to the affiliation, connection or association of Defendant with

Plaintiff, or as to the origin, sponsorship or approval of Defendant’s goods, services or commercial

activities in violation of the common law of Colorado.” Id. ¶ 52 (emphasis added).

       Defendant’s principal, Mr. McKinnon, attests without rebuttal that Defendant and AMPT

“had a contractor-subcontractor relationship” for work performed in 2017, in which “AMPT was

to provide thruster testing services for Frontier Aerospace’s prototype thrusters.” McKinnon decl.

¶ 11. McKinnon attests that the paperwork defining Defendant’s relationship with AMPT has been

provided to Plaintiff. Id. ¶¶ 10, 11. He also asserts that “[f]or the duration of the relationship

between Frontier Engineering and its successor company Frontier Aerospace Corporation, AMPT

was a subcontractor that provided testing services to [Defendant].” Id. ¶ 14. In other words,

Defendant did not sell or advertise its products or services to AMPT; accordingly, Plaintiff has failed

to show “the litigation results from the alleged injuries that arise out of or relate to” Defendant’s

activities with AMPT. See Bartile Roofs, Inc., 618 F.3d at 1160. The Court recommends that Judge

Moore grant the Defendant’s motion to dismiss for the Court’s lack of personal jurisdiction over the

Defendant.

       B.       Fair Play and Substantial Justice


                                                  14
        Having determined that Plaintiff has not met its burden to establish Defendant’s minimum

contacts with Colorado, the Court need not proceed, but nevertheless concludes that the exercise of

personal jurisdiction over Defendant would be unreasonable.

        A determination of whether the exercise of jurisdiction is so unreasonable as to violate fair

play and substantial justice requires an analysis of the five factors set forth in ClearOne Commc’ns.,

supra: (1) the burden on the defendant, (2) the forum state’s interest in resolving the dispute, (3) the

plaintiff’s interest in receiving convenient and effective relief, (4) the interstate judicial system’s

interest in obtaining the most efficient resolution of controversies, and (5) the shared interest of the

several states in furthering fundamental substantive social policies. 643 F.3d at 764. “The

reasonableness prong of the due process inquiry evokes a sliding scale: the weaker the plaintiff’s

showing on [minimum contacts], the less a defendant need show in terms of unreasonableness to

defeat jurisdiction. The reverse is equally true: an especially strong showing of reasonableness may

serve to fortify a borderline showing of [minimum contacts].” Benton v. Cameco Corp., 375 F.3d

1070, 1079 (10th Cir. 2004) (citing OMI Holdings, Inc., 149 F.3d at 1092).

        With respect to the first factor, Defendant argues it is a small company based in Simi Valley,

California, owns no property, has no employees, and is not licensed to do business in Colorado, and

“having to bring personnel and documents to Colorado for pretrial proceedings and trial will be a

significant disruption to its business.” Mot. 14. In Benton, the Tenth Circuit found the burden on

a Canadian defendant to be “significant” considering the company had its principal office in Canada,

no office or property in Colorado, no employees in Colorado and was not licensed to do business

in Colorado. Id. Likewise, Jim McKinnon, President of Defendant Frontier Aerospace, attests:

        7. Frontier Aerospace does not have, and has never had, any offices, real property,
        or personal property in Colorado. Nor does Frontier Aerospace own or lease any
        warehouses or storage spaces in Colorado, nor has it ever done so.


                                                  15
       8. Frontier Aerospace does not have, and has never had, any employees or agents in
       Colorado. All of Frontier Aerospace’s employees, including those who might be
       needed as witnesses in this case, such as myself, perhaps our in-house counsel . . .
       and potentially a few others, are located near our business in Simi Valley, California.
       ...

       9. Frontier Aerospace does not have, and has never had, any mailing addresses,
       telephone numbers, fax numbers, answering services, or messaging services in
       Colorado.

       10. Frontier Aerospace does not have, and has never had, any bank accounts in
       Colorado.

       11. Frontier Aerospace does not have, and has never had, any motor vehicles
       registered in Colorado.

McKinnon decl., ECF 31. Plaintiff does not dispute these statements. Considering its statements

and Defendant’s nature as a company doing business in California, the Court finds Defendant would

suffer a burden by litigating Plaintiff’s claims in Colorado and weighs the first factor against finding

personal jurisdiction reasonable.

       Second, Plaintiff contends that “states have a strong interest in adjudicating disputes that

involve alleged infringement of a local party’s intellectual property.” Resp. 10. While this is may

be true, “[t]he state’s interest is also implicated where resolution of the dispute requires a general

application of the forum state’s laws.” Benton, 375 F.3d at 1079. Here, Plaintiff alleges it has a

presence in Colorado and it seeks application of Colorado law for two3 of its five claims, but the

primary law to be applied in this action is federal law. Accordingly, the Court finds this second

factor weighs neutrally in favor of neither party.

       The third factor “hinges on whether the Plaintiff may receive convenient and effective relief

in another forum. This factor may weigh heavily in cases where a plaintiff’s chances of recovery will


       3
         This assumes that Plaintiff’s fifth claim for relief, “Accounting,” may be construed as a
claim, rather than a request for relief.

                                                  16
be greatly diminished by forcing him to litigate in another forum because of that forum’s laws or

because the burden may be so overwhelming as to practically foreclose pursuit of the lawsuit.” Id.

In this case, there is no argument that Plaintiff would not receive effective relief with the application

of federal law by a federal court in California. See Benton, 375 F.3d at 1079. Although it is

certainly less convenient for Plaintiff to litigate the action in California, Plaintiff admits that

“modern technology makes it easier for a [party] to litigate out-of-state.” Mot. 10. Accordingly,

the Court finds the third factor weighs slightly against finding this Court’s jurisdiction reasonable.

        The fourth factor “asks ‘whether the forum state is the most efficient place to litigate the

dispute.’ Key to the inquiry are the location of witnesses, where the wrong underlying the suit

occurred, what forum’s substantive law governs the case, and whether jurisdiction is necessary to

prevent piecemeal litigation.” Id. at 1080 (internal quotation marks and citation omitted). The Court

notes that, although two of Plaintiff’s four principals apparently live and work in Colorado,

Plaintiff’s principal place of business is in Wyoming and Plaintiff does not identify whether injuries

from Defendant’s alleged conduct were or could be felt specifically in Colorado. With respect to

the incidents of “confusion” alleged by Plaintiff, none of them appear to have occurred in Colorado.

See Declaration of Timothy Bendel, January 7, 2020, ¶¶ 11-13, ECF 42-7; see also 42-11.

Consequently, this fourth factor weighs slightly against finding this Court’s jurisdiction reasonable.

        The fifth factor “focuses on whether the exercise of personal jurisdiction by [the forum]

affects the substantive social policy interests of other states or foreign nations.” Defendant argues

this factor weighs neutrally, and the Court finds no basis to conclude that its jurisdiction over

Defendant would affect any “substantive social policy interests” of California. Thus, the Court must

conclude that this fifth factor weighs neutrally in favor of neither party.

        In weighing the required factors, the Court finds the scale tips toward the conclusion that


                                                   17
personal jurisdiction over Defendant would be unreasonable in light of the circumstances in this case

and would offend traditional notions of fair play and substantial justice. That, coupled with the

Court’s finding that Plaintiff has not demonstrated minimum contacts by Defendant with Colorado

sufficient to satisfy jurisdictional standards, prompts the Court to recommend that Defendant’s

motion to dismiss be granted.

II.     Transfer of Venue

        As the Court has determined it may not exercise personal jurisdiction over Defendant, the

next step is to consider whether to transfer the case prior to dismissal pursuant to 28 U.S.C. § 1631.

Trujillo v. Williams, 465 F.3d 1210, 1222-23 (10th Cir. 2006); Arocho v. Nafziger, 367 F. App’x

942, 951 n.10 (10th Cir. 2010) (dismissal of an action for lack of personal jurisdiction “without an

evaluation of whether justice warranted, rather, a transfer under 28 U.S.C. § 1631 would require a

remand for consideration of that alternative.”). Section 1631 directs that when a court “finds that

there is want of jurisdiction, the court shall, if it is in the interest of justice, transfer [the] action” to

any other court in which the action could have been brought at the time it was filed or noticed. The

Tenth Circuit has interpreted Section 1631 to grant district courts “discretion in making a decision

to transfer an action or instead to dismiss the action without prejudice.” Trujillo, 465 F.3d at

1222–23 (citing United States v. Botefuhr, 309 F.3d 1263, 1274 n.8 (10th Cir. 2002)). When

deciding whether to transfer or dismiss an action, the Court should consider the following factors:

(1) whether “the new action would be time barred”; (2) whether “the claims are likely to have

merit”; and (3) whether “the original action was filed in good faith rather than filed after plaintiff

either realized or should have realized that the forum in which he or she filed was improper.” Id.

at 1223 n.16 (citations and internal quotations omitted).

        Here, there is no argument nor evidence indicating whether Plaintiff’s claims would be time-


                                                     18
barred and it is early in the case to determine whether Plaintiff’s claims are likely meritorious; thus,

the Court finds that, under the circumstances of this case in which Defendant requests transfer in the

alternative to dismissal, and Plaintiff strongly opposes such request, the Court recommends that

Judge Moore deny transfer of the case. While a cursory consideration of the Trujillo factors

demonstrates transfer may be appropriate, the Court concludes that justice requires Plaintiff be

provided the opportunity to decide whether to re-file its complaint in California.

                                          CONCLUSION

        In sum, the Court finds Plaintiff has failed to demonstrate this Court’s personal jurisdiction

over the Defendant, but Defendant fails to show that transfer of the action to the Central District of

California is proper. Accordingly, the Court respectfully recommends that Defendant’s Motion to

Dismiss Amended Complaint for Lack of Personal Jurisdiction and/or Improper Venue, or in the

Alternative, Motion to Transfer [filed December 17, 2020; ECF 30] be granted in part and denied

in part, and that the case be dismissed without prejudice.

        Dated at Denver, Colorado, this 13th day of March, 2020.

                                                        BY THE COURT:




                                                        Michael E. Hegarty
                                                        United States Magistrate Judge




                                                  19
